Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections 
Claims 1 and dependent claims are objected to because of the following informalities:  
In claim 1, “in a bent state of each of the first side of display area, the second side display area, and the corner display area, each of a pitch of the second display units and a pitch of the third display units is almost the same as a pitch of the first display units” could not found support in the SPEC or drawing. This limitation either lack antecedent basis and/or failed to claim the comparison. Therefore, Examiner is not sure what the object the Applicant would like to compare in this claim. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, discussed in the claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prest (US 20200057525). 
With regard claim 1, Prest discloses A display device (abstract; fig 1-58) comprising a front display area; and a plurality of side display areas; and a corner display area (at least the front display area with flat surface and plurality of side display areas on 4 sides and corner display area on 4 corners; at least fig 26-29 shows these items; see also other figures) wherein the plurality of side display areas and the corner display area are disposed outside of the front display area (at least fig 26-29), wherein the plurality of side display areas comprise: a first side display area adjacent to a first side of the front display area (at least one out of 4 sides); and a second side display area adjacent to a second side of the front display area (at least another one out of 4 sides), wherein the corner display area is adjacent to a corner (see the corner display areas, at least in the above cited drawings) of the front display area between the first side display area and the second side display area, the corner display area being connected to the first side display area and the second side display area (at least fig 26-29), and wherein: the front display area has a flat display surface (at least fig 26-29; flat surface on top/bottom); the first side display area, the second side display area, and the corner display area respectively form a bent surface (at least fig 26-29); a shape of the bent surface of the corner display area is different from a shape of the bent surface of the first side display area and a shape of the bent surface of the second side display area (at least fig 26-29); and each of the first side display area, the second side display area, and the corner display area is stretchable and/or shrinkable (at least fig 26-29). Examiner’s note: The display area allowed for fold/unfold, roll/unroll, and/or changing the size or cover areae without any crack/gap/damage, Examiner consider as stretchable and/or shrinkable, and wherein; the front display area comprises a plurality of first display units (at least fig 26-29; or paragraph [231]-[236] the display units which can display the image and the resolution is programmable by the controller); the first side display area and the second side display area comprise a plurality of second display units (at least fig 26-29; or paragraph [231]-[236] the display units which can display the image and the resolution is programmable by the controller); the corner display area comprises a plurality of third display units (at least fig 26-29; or paragraph [231]-[236] the display units which can display the image and the resolution is programmable by the controller).
Prest lacks specifically teach (as a whole; see also claim objection): in an unbent state of each of the first side display area, the second side display area, and the corner display area, a pitch of the second display units and a pitch of the third display units is smaller than a pitch of the first display units; and in a bent state of each of the first side of display area, the second side display area, and the corner display area, each of a pitch of the second display units and a pitch of the third display units is almost the same as a pitch of the first display units. 
Prest further teaches the pixel configuration and/or the image display (by the plurality display units) is programmable (paragraph [231]-[236]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable to selected display units) and modify to previous discussed structure so as to have: in an unbent state of the first side display area, the second side display area, and the corner display area, a pitch of the second display units and a pitch of the third display units is smaller than a pitch of the first display units (for the selected display units); and in a bent state of each of the first side of display area, the second side display area, and the corner display area, each of a pitch of the second display units and a pitch of the third display units is almost the same as a pitch of the first display units (for the selected display units; see also claim objection). The motivation to modify the previous discussed structure with the current feature is to save the power while the user is using the second side display and/or the corner display area.
With regard claim 4, the above discussed art further disclosed the first side display area comprises a first edge; the corner display area comprises a second edge connected to the first edge (at least fig 26-29).
Prestlacks teaching: in an unbent state of the first side display area, the second side display area, and the corner display area: a pitch of the second display units in a first direction perpendicular to the first edge of the first side display area is smaller than a pitch of the first display units in the first direction; and a pitch of the third display units in a second direction perpendicular to the second edge is smaller than a pitch of the first display units in the first direction.
Prest further teaches the pixel configuration and/or the image display (by the plurality display units) is programmable (paragraph [231]-[236]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable to selected display units) and modify to previous discussed structure so as to have: in an unbent state of the first side display area, the second side display area, and the corner display area: a pitch of the second display units in a first direction perpendicular to the first edge of the first side display area is smaller than a pitch of the first display units in the first direction; and a pitch of the third display units in a second direction perpendicular to the second edge is smaller than a pitch of the first display units in the first direction
With regard claim 7, the above discussed art further disclosed the first side display area comprises a first edge; the corner display area comprises a second edge connected to the first edge(at least fig 26-29).
Prest lacks teaching (see also claim objection): a radius of curvature of the first side display area and a radius of curvature of the corner display area is referred to as r; an arc length along the bent surface of the first side display area from the first edge of the first side display area to a boundary between the first side display area and the front display area is πr/2; and an arc length of the second edge is πr/2.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have a radius of curvature of the first side display area and a radius of curvature of the corner display area is referred to as r; a distance on the bent surface from the first edge of the first side display area to a boundary between the first side display area and the front display area is πr/2; and a length of the second edge is πr/2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Especially the disclosed display is flexible (paragraph [008]-[0011]).  In re Aller, 105 USPQ 233. The motivation to modify the previous discussed structure with the current feature is to provide a better image display and/or fit to the device structure. 
Examiner’s note: as discussed in the objection, the fig 6 shows “r” and the claimed limitations is πr/2. The differences are the “r” vs. “1.57r”. Examiner consider discovering the optimum or workable ranges, as discussed above, involves only routine skill in the art (especially the structure is flexible).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Nevertheless, independent claim 1 now also recites, inter alia, that "in a bent state of each of the first side of display area, the second side display area, and the corner display area, each of a pitch of the second display units and a pitch of the third display units is almost the same as a pitch of the first display units." Prest, however, as previously demonstrated merely teaches that tabs 2906 may have different pixel configurations (e.g., resolution, pixel size, pixel type, etc.) than portions of first and/or second display members that are visible through major and peripheral sides of an enclosure. In this manner, Prest also fails to teach or suggest that in an unbent state of each of a first side display area, a second side display area, and a corner display area, each of a pitch of second display units and a pitch of third display units is smaller than a pitch of first display units; and in a bent state of each of the first side of display area, the second side display area, and the corner display area, each of a pitch of the second display units and a pitch of the third display units is almost the same as a pitch of the first display units, much less in the manner claimed. Accordingly, independent claim 1 is free of Prest as obviousness requires at least a suggestion of each and every claimed feature. See, e.g., CMFT, Inc. v. Yieldup Int'l Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003); In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995); In re Royka, 490 F.2d 981, 985 (C.C.P.A. 1974). Claims 4 and 7 are dependent from independent claim 1, and, as a result, also define over Prest for at least this reason. See, e.g., In re Fritch, 15” (pages 11 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
a) First of all the new amended limitations are not supported by the SPEC/drawing.
b) Prest further teaches the pixel configuration and/or the image display (by the plurality display units) is programmable (paragraph [231]-[236]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable to selected display units) and modify to previous discussed structure so as to have: in an unbent state of the first side display area, the second side display area, and the corner display area, a pitch of the second display units and a pitch of the third display units is smaller than a pitch of the first display units (for the selected display units); and in a bent state of each of the first side of display area, the second side display area, and the corner display area, each of a pitch of the second display units and a pitch of the third display units is almost the same as a pitch of the first display units (for the selected display units; see also claim objection). The motivation to modify the previous discussed structure with the current feature is to save the power while the user is using the second side display and/or the corner display area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841